formofretentionletter_image1.jpg [formofretentionletter_image1.jpg]
 
US Executive Retention Letter



        


Exhibit 10.1


February 6, 2017


«Last_Name», «First_Name»
c/o Fluidigm Corporation
Section 16 Executive


Dear «First_Name»,
We are pleased to offer you a retention incentive to continue your employment
with Fluidigm Corporation (the “Company”) and to promote the long-term success
of the Company’s business operations. We are offering you this retention
incentive because we recognize your importance to the success of our business
and to re-enforce that you have the potential to make a significant impact on
our future growth.


If you remain continuously employed with the Company or any subsidiary through
January 1, 2019 (the “Retention Date”), then the Company will pay you a lump sum
cash amount equal to $«Total_Cash», less applicable withholdings (the “Retention
Cash Bonus”). The Retention Cash Bonus is separate and in addition to your
regular salary and incentive compensation that you already receive. To the
extent earned, the Retention Cash Bonus will be paid on the next Company payroll
date following the Retention Date.


In addition to the Retention Cash Bonus, I will recommend to the Board of
Directors of the Company that you receive a grant of options to purchase
«Total_SO» shares of Fluidigm Corporation’s Common Stock (“Options”) and
«Total_RSUs» Restricted Stock Units (“RSUs” and, together with the Options, the
“Retention Equity Bonus”). Your Retention Equity Bonus grant will be subject to
approval of the Board of Directors or its committee, and is subject to the terms
of the Company’s 2011 Equity Incentive Plan and related policies and equity
grant agreements governing grants of equity incentive awards, including any
terms with respect to vesting, cancellation, forfeiture, or termination.
    
Except as described below, if you resign or if your employment terminates for
any reason, with or without cause, prior to the Retention Date, you will not be
eligible for the Retention Cash Bonus, as the expressed purpose is to
incentivize you to continue services through the Retention Date.


The Company understands that a potential business combination can create unease
with respect to your employment. To protect you from this unease, we are
offering you with financial protection with respect to the Retention Cash Bonus
only in the event of a Change in Control (as defined in the Company’s 2011
Equity Incentive Plan). In the event of the closing of a Change in Control (the
“Closing”) before the Retention Date, subject to your continued employment with
the Company or the applicable subsidiary through the Closing, and if prior to
the Retention Date, the Company (or any parent or subsidiary or successor of the
Company or the applicable subsidiary) terminates your employment without Cause
(as defined below), then payment of the Retention Cash Bonus will be 100%
accelerated and paid on the next payroll date following the termination.


1



--------------------------------------------------------------------------------

formofretentionletter_image1.jpg [formofretentionletter_image1.jpg]
 
US Executive Retention Letter



        


For the purposes of the Cash Retention Bonus, “Cause” means (i) an act of
dishonesty made by you in connection with your responsibilities as an employee,
(ii) your conviction of, or plea of nolo contendere to, a felony or any crime
involving fraud, embezzlement or any other act of moral turpitude, (iii) your
gross misconduct in connection with the performance of your duties of the
Company or the applicable subsidiary (or any parent or subsidiary or successor
of the Company or the applicable subsidiary), (iv) your unauthorized use or
disclosure of any proprietary information or trade secrets of the Company or any
other party to whom your owe an obligation of nondisclosure as a result of your
relationship with the Company or the applicable subsidiary (or any parent or
subsidiary or successor of the Company or the applicable subsidiary); (v) your
willful breach of any obligations under any written agreement or covenant with
the Company or the applicable subsidiary (or any parent or subsidiary or
successor of the Company or the applicable subsidiary); or (vi) your continued
failure to perform your employment duties after you have received a written
demand of performance from the Company (or the applicable subsidiary (or any
parent or subsidiary or successor of the Company or the applicable subsidiary))
which specifically sets forth the factual basis for the applicable entity’s
belief that you have not substantially performed your duties and have failed to
cure such non-performance to the applicable entity’s satisfaction within 10
business days after receiving such notice.


It is intended that all payments made under this letter comply with, or be
exempt from, the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and any guidance promulgated thereunder (“Section 409A”) so
that none of the payments or benefits will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply. Notwithstanding the foregoing, no guarantee is given regarding the tax
treatment of amounts payable or benefits due hereunder. Except for required
reporting and withholding, you will be responsible for all taxes due in
connection with the amounts payable and benefits due hereunder.


Please note that nothing in this letter shall be construed as a guarantee of a
right to employment, and your employment will continue to be “at will”, as
described in your original offer letter. Except as otherwise provided herein or
previously amended, your original offer letter shall remain in full force and
effect. If the terms of this letter contradict the terms of your offer letter,
the terms of this letter will control. This letter represents the entire
agreement between you and the Company related to the subject matter herein and
supersedes all prior or contemporaneous agreements related to retention bonuses
whether written or oral. This letter may be amended only by a written agreement
signed by you and an authorized officer of the Company (or any successor of the
Company or the applicable subsidiary). The letter will be governed by the
internal substantive laws, but not the choice of law rules, of California.




2



--------------------------------------------------------------------------------

formofretentionletter_image1.jpg [formofretentionletter_image1.jpg]
 
US Executive Retention Letter



        


Please sign and date stating your acknowledgment of this letter and return an
executed copy to [__________].
    
Sincerely,
 
 
 
 
 
 
 
 
 
 
 
 
Chris Linthwaite, CEO



ACKNOWLEDGED AND AGREED:
 
 
 
 
 
 
 
Employee Signature: 
 
 
 
«First_Name» «Last_Name»
 
Name (printed):
 
 
 
 
 
Date
 





3

